Citation Nr: 0602839	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  04-32 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for type II diabetes 
mellitus, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
February 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2004 RO decision that denied the 
veteran's claim for an increased rating for diabetes 
mellitus.  

At the veteran's hearing, he indicated that he wished to file 
a claim for peripheral neuropathy (page 10).  This issue is 
referred to the RO for appropriate adjudication.  


FINDING OF FACT

The veteran's diabetes mellitus has required his taking 
insulin, but the medical evidence does not show that he has 
to restrict his diet.  


CONCLUSION OF LAW

The criteria for an increased evaluation for diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2005).  In an letter dated August 2003, the RO wrote that 
for the veteran to establish entitlement to an increased 
rating for his diabetes, the evidence would have to show that 
his condition had gotten worse.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2005).  In the August 2003 
VCAA letter, the RO informed the veteran that the RO would 
get such things as relevant records from any Federal agency, 
including records from VA hospitals or from the Social 
Security Administration, and that it would request private 
treatment records, if the veteran completed a release form.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2005).  The August 
2003 letter told the veteran to complete a separate form for 
each provider if he wanted the RO to request the records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2005).  Even though the August 2003 letter did not 
specifically request that the veteran provide any evidence in 
his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), the general instructions in this 
letter and the August 2004 statement of the case clearly 
implied that the veteran should prosecute his appeal by 
assisting in this fashion.  Furthermore, VA has consistently 
asked the veteran for information about where and by whom he 
was treated for his diabetes throughout the more than 2 years 
that his claim has been adjudicated.  At his hearing in 
August 2005, the veteran stated that his treatment consisted 
of being part of a research program at the Medical University 
of South Carolina along with the VA Medical Center in 
Charleston, South Carolina.  These records have been 
obtained, and there are no outstanding records to obtain.  
When the appellant has provided information about where he 
was treated for his claimed condition, VA has obtained the 
records.  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim. 



Background

VA Medical Center treatment records from 2002 to 2003 did not 
show that the veteran had been placed on a restricted diet or 
had his activities regulated because of diabetes.  

The veteran underwent a VA examination in August 2003.  It 
was noted that the veteran had a history of diabetes for the 
last 9-10 years with good control on oral medications, but 
volunteered for a diabetes study about a year ago, and as 
part of that study was switched to insulin.  

The veteran underwent a VA examination in December 2003.  The 
examiner noted that the veteran had been doing well on oral 
medication until a year ago, at which time, insulin was added 
for the purpose of conforming to a diabetic study protocol.  

In the veteran's August 2004 notice of disagreement, he 
stated that Dr. M. at the University of South Carolina was 
conducting a study of Agent Orange induced diabetes mellitus 
for the VA Medical Center in Charleston, and had placed him 
on a very strict diet and regulated his activities.  

The veteran was afforded a video hearing before a member of 
the Board in August 2005.  He described taking Insulin twice 
a day, and stated he could not walk up stairs.  He indicated 
that he could only walk about 1/2 block before having to stop 
and rest.  He described being on a restricted diet.  He 
described working 35-40 hours a week.  He described 
participating in a diabetic study at VA.  

After the veteran's hearing, he submitted VA treatment 
records from 2002 to 2005 for which he waived initial RO 
consideration.  In a treatment record dated October 2002, the 
examiner noted that the veteran was beginning to take 
insulin.  In a treatment record from August 2005, the 
examiner noted that the veteran's diabetes was complicated by 
neuropathy and peripheral vascular disease which limited his 
ability to ambulate more than 1-2 blocks.  


Analysis

Ratings of diabetes mellitus are governed by specific 
criteria and principles set forth in 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2005).

A rating of 100 percent is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) and 
involving episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight and strength or complications that would be 
compensable if separately evaluated.  A rating of 60 percent 
is assigned for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities and involving 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or visits to a diabetic 
care provider twice a month plus complications that would not 
be compensable if separately evaluated.  A rating of 40 
percent is assigned for diabetes mellitus requiring insulin, 
a restricted diet, and regulation of activities.  A rating of 
20 percent is assigned for diabetes mellitus requiring 
insulin and a restricted diet or an oral hypoglycemic agent 
and a restricted diet.  A rating of 10 percent is assigned 
for diabetes mellitus that is managed by a restricted diet 
only.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Diagnostic Code 7913 provides that complications of diabetes 
mellitus are to be evaluated separately unless they are part 
of the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913. 38 C.F.R. § 
4.119, Diagnostic Code 7913, Note (1) (2005).

The record does reflect that the veteran is required to take 
insulin injections.  Regarding whether the veteran has had 
activities regulated because of his diabetes, the veteran 
stated in his August 2004 notice of disagreement that Dr. M. 
had regulated his activities.  The VA treatment records from 
2002 to 2005 reflect treatment by Dr. M., but they do not 
show that he regulated the veteran's activities.  While a VA 
treatment record dated August 2005 indicates that the 
veteran's neuropathy and vascular disease limited his ability 
to ambulate, the question at hand is whether the veteran has 
had his activities regulated because of his diabetes, and the 
treatment records and VA examinations have not shown this to 
be the case.  In any event, the issue of whether the 
veteran's peripheral neuropathy is related to his diabetes is 
a separate question, and that issue was referred to the RO 
for adjudication in the introduction of this document.  

Even if it were conceded that the August 2005 notation 
constituted "regulation of activities" due to the service-
connected diabetes, none of the VA outpatient records or 
examination reports has indicated that the veteran's diet 
must be restricted due to his diabetes.  Since there is no 
medical evidence that the veteran has been put on a 
restricted diet due to his diabetes, a higher rating of 40 
percent rating is not deemed warranted under Diagnostic Code 
7913.  The preponderance of the evidence is against the claim 
and there is no doubt to be resolved.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2005) is in order.  The record does not indicate 
that the veteran has ever been hospitalized for diabetes 
mellitus.  Furthermore, the record indicates that the veteran 
is able to work full time in his current position.  The 
evidence in this case fails to show that the veteran's 
diabetes mellitus causes marked interference with his 
employment, or requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.


ORDER

Entitlement to an increased rating for diabetes mellitus from 
20 percent is denied.  



______________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


